Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 1 of 20




                      EXHIBIT 5
       Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 2 of 20




                                                              PATENT APPLICATION

          IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re the Application of:                     Confirmation No. : 3587

Yin L. LIONG, et al.                          ArtUnit: 2141

Application No.: 10/719,371                   Examiner: Kristie D. SHINGLES

Filed: November 21, 2003                      Attorney Dkt. No.: 059643.00719

For: USING POLICY BASED MANAGEMENT TO SUPPORT DIFFSERV OVER
MPLS NETWORK

                            RESPONSE UNDER 37 CFR § 1.114

Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450                                     October 30, 2007
MAIL STOP AF

Sir:

       In response to the Office Action dated June 6, 2007, and the Advisory Action

dated September 27, 2007 having been duly extended from September 6, 2007, until

November 6, 2007, by the attached Petition for Extension of Time, please amend the

above-identified application as set forth below.

       Amendments to the claims are submitted beginning on page 2.

       Remarks are submitted beginning on page 8.
        Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 3 of 20




IN THE CLAIMS:

        Please amend claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 18, 21, 25, and 27 as follows.

1.      (Currently Amended) A system for configuring differentiated services (Diffserv)
over multi protocol label svi'itching (l\4:PL8) in a network that includes MJ>L8 tanne.ls,
compnsmg:
        a policy server that is arranged to
               configure a customer policy comprising a tunnel mode,arui
               configure a mapping policy that maps between an experimental (EXP) field
and a unique per-hop-behavior (PHB), and te
        senddeploy the mapping policy and the customer policy to interfaces of devices of
the-L_network that correspond that includes multi-protocol label switching tunnels,
corresponding to the tunnels, at least one of the network devices comprising an egress
interface of one of said multi-protocol label switching tunnels, wherein the interfaces and
the customer policy are associated with a same role name.


2.      (Currently Amended) The system of claim 1, wherein
        the customer policy further comprises a tunnel group identifier and tunneling
mooe.

3.      (Original) The system of claim 1, wherein
        the policy server translates the mapping policy into device specific commands, and
deployment is performed by deploying commands to specific devices.


4.      (Currently Amended) The system of claim 1, wherein
        deployment is such that the interfaces associate with at least one of input roles,
output roles and multi-protocol label switching J\4PLS gateways of customer source and
destination host groups.

                                              -2-
          Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 4 of 20




5.     (Currently Amended) An apparatus for configuring Diffserv over .M:PLS in a
netv,1ork, comprising:
       a memory;
       a service application residing on the memory,
                 wherein the service application is arranged to configure a customer policy
that comprises a tunnel group identifier and tunneling mode, the customer policy being
arranged to have customer traffic mapped into multi-protocol label switching MPLS
tunnels corresponding to the tunnel group identifier, and
                 wherein the service application is arranged to configure an EXP to
PH:Bexperimental-to- per-hop-behavior mapping policy that is arranged to map B-XP
experimental fields to per-hop-behaviorllHB;
          a central processing facility that is arranged to translate the customer policy and
mapping policy into device-neutral policy parameters; and
          a policy consumer that is arranged to translate the device-neutral policy
parameters into device-specific commands, and that is further an-anged to deploy send the
device-specific commands to policy targets, such that the customer policy and mapping
policy are implemented across at least a portion of the network, wherein each policy
target comprises a network device, at least one of the network devices comprising an
egress interface of said tunnel group.


6.        (Original) The apparatus of claim 5, further comprising:
          a user interface that is arranged to receive the customer policy and the mapping
policy.


7.        (Currently Amended) The apparatus of claim 5, wherein
          deployment is such that the interfaces associate with at least one of input roles,
output roles and multi-protocol label switching ~4J>L8 gateways of customer source and
destination host groups.

                                               -3-
       Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 5 of 20




8.     (Currently Amended) The apparatus of claim 5, wherein
       the policy consumer is further arranged to attach the customer policy to the
corresponding JvfPLS multi-protocol label switching tunnels and deploy the customer
policy to interfaces of the attached J\4PL8 multi-protocol label switching tunnels.


9.     (Original) The apparatus of claim 5, further comprising:
       a database for storing the device-neutral policy parameters.


10.    (Currently Amended) The apparatus of claim 5, wherein
       the service application comprises a tunnel group object that is arranged to create
the MPLS multi-protocol label switching tunnels by specifying end-point routers and
inter-connecting topology.


11.    (Currently Amended) An apparatus for eoafiguring Diffserv over ~4PL8 in a
nePNork, comprising:
       a means for defining a mapping policy that maps between an eX-P-experimental
field and a unique--PI=I:B per-hop-behavior;
       a means for maintaining a customer policy, the customer policy comprising a
tunnelling mode;
       a means for translating the mapping policy and customer policy into device-
specific commands; and
       a means for sending deployiag the device-specific commands to policy targets,
wherein each policy target comprises a network device that includes an interface that is
associated with a role name that is also associated with the customer policy, said
interfaces including an egress interface of at least one of multi-protocol label switching
tunnels.


12.    (Original) The apparatus of claim 11, wherein

                                               -4-
        Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 6 of 20




       the customer policy includes information about a tunnel group identifier and a
tunnel mode.


13.    (Currently Amended) The apparatus of claim 11, wherein
       deployment is such that the interfaces associate with at least one of input roles,
output roles and !'.1PL8 multi-protocol label switching gateways of customer source and
destination host groups.


14.    (Currently Amended) An article comprising: a storage medium, the storage
medium having instructions stored thereon, wherein when the instructions are executed
by at least one device, they result in:
       defining a mapping policy configured to map between an .gxp...experimental field
and a unique per-hop-behaviorPHB;
       defining a customer policy comprising a tunnelling mode, the customer policy
beingtha-t is configured to govern the treatment of individual customer traffic;
       defining a network policy that is configured to define the Diffserv treatment of
aggregated traffic;
       translating the mapping policy, the network policy and the customer policy into
device-specific commands; and
       deploying the device-specific commands to policy targets, wherein each policy
target comprises a network device that includes an interface assigned a role name
associated with the customer policy, at least one interface comprising an egress interface
of at least one multi-protocol label switching tunnel.


15.     (Original) The article of claim 14, wherein executing the instructions further
results in:




                                            -5-
       Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 7 of 20




       generating device neutral information associated with the mapping policy, the
network policy and the customer policy.


16.    (Original) The article of claim 15, wherein
       the device specific commands are generated from the device neutral information.


17.    (Original) The article of claim 15, wherein
       executing the instructions further results in: storing the device neutral information
in a database.


18.    (Currently Amended) The article of claim 14, wherein
       deployment is such that the interfaces associate with at least one of input roles,
output roles and ~4PL8 multi-protocol label switching gateways of customer source and
destination host groups.


19.    (Original) The article of claim 14, wherein
       deploying the mapping policy to the network interfaces further comprises issuing
new commands to reconfigure a router based on the mapping policy.


20.    (Original) The article of claim 14, wherein
       the customer policy includes information about a tunnel group identifier and a
tunnel mode.


21.    (Currently Amended) A method for configuring Diffserv over t>.4PLS in a netvt'ork
, comprising:
       defining a mapping policy configured to map between an BX:12-experimental field
and a unique per-hop-behaviorPHB;


                                            -6-
       Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 8 of 20




       defining a customer policy comprising a tunneling mode, the customer policy
being tha-t is configured to govern the treatment of individual customer traffic;
       defining a network policy that is configured to define the Diffserv treatment of
aggregated traffic;
       translating the mapping policy, the network policy and the customer policy into
device-specific commands; and
       sendingdeploying the device-specific commands to policy targets, wherein each
policy target comprisecomprises a network device that includes an interface assigned a
role name associated with the customer policy, at least one of the interfaces comprising
an egress interface of one of multi-protocol label switching tunnels.


22.    (Previously Presented) The method of claim 21, further comprising:
       generating device neutral information associated with the mapping policy, the
network policy and the customer policy.


23.    (Previously Presented) The method of claim 22, wherein
       the device specific commands are generated from the device neutral information.


24.    (Previously Presented) The method of claim 22, further comprising:
       storing the device neutral information in a database.


25.    (Currently Amended) The method of claim 21, wherein
       deployment is such that the interfaces associate with at least one of input roles,
output roles and multi-protocol label switching P1,4PLS gateways of customer source and
destination host groups.


26.    (Previously Presented) The method of claim 21, wherein


                                            -7-
       Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 9 of 20




      deploying the mapping policy to the network interfaces further comprises issuing
new commands to reconfigure a router based on the mapping policy.


27.   (Currently Amended) The method of claim 21.,_ wherein
      the customer policy includes information about a tunnel group identifier ami-a
tunnel mode.




                                          -8-
      Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 10 of 20




                                      REMARKS

      The Office Action dated June 6, 2007, has been received and carefully noted. The

above amendments to the claims, and the following remarks, are submitted as a full and

complete response thereto.

      Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 18, 21, 25, and 27 have been amended to

more particularly point out and distinctly claim the subject matter of the invention.

Claims 1-27 are currently pending in the application and under consideration.

      Claims 1, 3-11, 13-19 and 21-26 were rejected under 35 U.S.C. 103(a) as being

unpatentable over Basso et al. (U.S. Patent Application No. 2003/0231640, hereinafter

"Basso") in view of Edmondson (U.S. Patent Application No. 2004/0117613, hereinafter

"Edmondson").     The Office Action took the position that Basso discloses all of the

elements of the claims, with the exception of "defining a customer policy and device-

specific commands, wherein each policy target comprise a network device that includes

an interface assigned a role name associated with the customer policy."         The Office

Action then cited Edmondson as alledgedly disclosing this limitation of the claims. It is

respectfully submitted that the claims recite subject matter that is neither disclosed nor

suggested by the combination of Basso and Edmondson.

       Independent claim 1, upon which claims 2-4 are dependent, recites a system that

includes a policy server that is arranged to configure a customer policy including a tunnel

mode. The policy server is further arranged to configure a mapping policy that maps

between an experimental field and a unique per-hop-behavior.         The policy server is

                                           - 9-
      Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 11 of 20




additionally arranged to send the mapping policy and the customer policy to interfaces of

devices of a network that includes multi-protocol label switching tunnels, corresponding

to the tunnels, at least one of the network devices comprising an egress interface of one

of said multi-protocol label switching tunnels. The interfaces and the customer policy are

associated with a same role name.

      Independent claim 5, upon which claims 6-10 are dependent, recites an apparatus

that includes a memory and a service application residing on the memory. The service

application is arranged to configure a customer policy that comprises a tunnel group

identifier and tunneling mode, the customer policy being arranged to have customer

traffic mapped into multi-protocol label switching tunnels corresponding to the tunnel

group identifier. The service application is arranged to configure an experimental-to-

per-hop-behavior mapping policy that is arranged to map experimental fields to per-hop-

behavior. The apparatus also includes a central processing facility that is arranged to

translate the customer policy and mapping policy into device-neutral policy parameters.

The apparatus further includes a policy consumer that is arranged to translate the device-

neutral policy parameters into device-specific commands, and to send the device-specific

commands to policy targets, such that the customer policy and mapping policy are

implemented across at least a portion of the network. Each policy target comprises a

network device, at least one of the network devices comprising an egress interface of said

tunnel group.




                                          - 10 -
       Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 12 of 20




      Independent claim 11, upon which claims 12-13 are dependent, recites an

apparatus that includes a means for defining a mapping policy that maps between an

experimental field and a unique per-hop-behavior. The apparatus also includes a means

for maintaining a customer policy, the customer policy comprising a tunnelling mode.

The apparatus further includes a means for translating the mapping policy and customer

policy into device-specific commands. The apparatus additionally includes a means for

sending the device-specific commands to policy targets. Each policy target comprises a

network device that includes an interface that is associated with a role name that is also

associated with the customer policy, said interfaces including an egress interface of at

least one of multi-protocol label switching tunnels.

       Independent claim 14, upon which claims 15-20, recites an article that includes a

storage medium, and the storage medium have instructions stored thereon. When the

instructions are executed by at least one device, they result in defining a mapping policy

configured to map between an EXP field and a unique PHB. They also result in defining

a customer policy comprising a tunnelling mode, the customer policy being configured to

govern the treatment of individual customer traffic. They further result in defining a

network policy that is configured to define the Diffserv treatment of aggregated traffic.

They additionally result in translating the mapping policy, the network policy and the

customer policy into device-specific commands.         They also result in deploying the

device-specific commands to policy targets, wherein each policy target comprises a

network device that includes an interface assigned a role name associated with the

                                           - 11 -
                                                             - - ----· -·-··----- -·- ·--- ·- - --   - --


      Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 13 of 20




customer policy, at least one interface comprising an egress interface of at least one

MPLS tunnel.

      Independent claim 21, upon which claims 22-27 are dependent, recites a method

that includes defining a mapping policy configured to map between an experimental field

and a unique per-hop-behavior. The method also includes defining a customer policy

comprising a tunneling mode, the customer policy being configured to govern the

treatment of individual customer traffic. The method further includes defining a network

policy that is configured to define the Diffserv treatment of aggregated traffic.        The

method additionally includes translating the mapping policy, the network policy and the

customer policy into device-specific commands. The method also includes sending the

device-specific commands to policy targets. Each policy target comprises a network

device that includes an interface assigned a role name associated with the customer

policy, at least one of the interfaces comprising an egress interface of one of multi-

protocol label switching tunnels.

       The present application provides that a tunnelling mode indicating what Diffserv

code point should be carried in the IP headers then packets exit on MPLS network, as to

enable transport of Diffserv over MPLS. A tunneling mode is defined in the description

as a method of translating the Diffserv information in MPLS headers (labels and EXP

field) into DSCP values in the encapsulated IP header when packets exit the MPLS

network. It is desirable for a policy to be able to determine the method of translating

Diffserv information. The claimed method is also advantageous since it allows policy to

                                         - 12 -
       Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 14 of 20




be defined and implemented across multiple network elements, which includes a

definition of a tunneling mode, as well as treatment of a particular customer's traffic.

       As will be discussed below, the combination of Basso and Edmondson fails to

disclose or suggest all of the features of any of the presently pending claims, and, thus,

fails to provide the critical and non-obvious advantages as discussed above.

       Basso generally describes a method for translating a type of service field of one

protocol into multiple protocols. The method may include the step of an ingress router in

a Diffserv over MPLS network receiving a packet, for example, Internet Protocol (IP)

packet, from an external network. The ingress router may identify the type of quality of

service, for example, forward IP packet using assured forwarding, forward IP packet

using expedited forwarding, in the received packet. In one embodiment, the ingress router

may identify the type of quality of service by reading the type of service field in the

received packet. See Abstract of Basso.

       In Basso, the type of quality of service, for example, the type of service, to be

performed on an IP packet in a network implementing the Diffserv protocol may be

determined by the value in a Diffserv Code Point (DSCP) field located in the type of

service field in the header of the IP packet. See column 3, paragraph [0029] of Basso.

The program of Basso that translates a type of service field of one protocol into multiple

protocols as described in FIG. 3, may reside in disk unit 220 or in application 250. It is

further noted that disk unit 220 for the edge routers 121A, 121E, in network 130 may be




                                            - 13 -
      Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 15 of 20




configured to store a table configured to store PHB values. See column 4, paragraph

[0032] of Basso.

      Edmondson generally describes mapping applications that generate packets to a

QoS policy on a packet routed network, such as an IP network, and automatically

generating and/or changing the configuration of network elements, such as routers, to

treat packets from the application according to the QoS policy.             The high-level

descriptions of applications and quality of service (QoS) treatment, for example, are

automatically translated into low-level QoS configurations for routers. The application

profiles specifying how traffic for those applications should be treated can be specified

by those without detailed technical knowledge and QoS configurations automatically

created for download onto customer premises equipment and, if necessary, also to access

and backbone networks. See abstract of Edmondson.

       It is respectfully submitted that the combination of Basso and Edmondson fails to

teach or suggest all of the features of the presently pending claims. For example, Basso

and Edmondson fails to disclose or suggest, at least, "send the mapping policy and the

customer policy to interfaces of devices of a network that includes multi-protocol label

switching tunnels, corresponding to the tunnels, at least one of the network devices

comprising an egress interface of one of said multi-protocol label switching tunnels,

wherein the interfaces and the customer policy are associated with a same role name," as

recited in independent claim 1 and similarly recited in claim 5, 11, 14, and 21.



                                           - 14 -
       Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 16 of 20




       As discussed above, Basso merely describes a method for translating a type of

service field of one protocol into multiple protocols. Basso merely discloses that the

method may include the step of an ingress router in a Diffserv over MPLS network

receiving a packet, for example, Internet Protocol packet, from an external network.

Basso merely discloses that the ingress router may identify the type of quality of service.

However, Basso's system does not disclose or suggest at least one of the network devices

comprising an egress interface of one of said MPLS tunnels. (Emphasis Added).

Edmondson also fails to disclose or suggest this feature.

       Therefore, the combination of Basso and Edmondson fails to teach or suggest, at

least, "send the mapping policy and the customer policy to interfaces of devices of a

network that includes multi-protocol label switching tunnels, corresponding to the

tunnels, at least one of the network devices comprising an egress interface of one of

multi-protocol label switching tunnels, wherein the interfaces and the customer policy are

associated with a same role name," as recited in the presently pending claims. As such, it

is respectfully requested that the rejection of claims 1, 5, 11, 14, and 21 be withdrawn.

       Furthermore, it is respectfully submitted that the combination of Basso and

Edmondson fails to teach or suggest, at least, "defining a customer policy comprising a

tunneling mode, the customer policy being configured to govern the treatment of

individual customer traffic, and translating the mapping policy, the network policy and

the customer policy into device-specific commands," as recited in independent claim 21.




                                           - 15 -
       Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 17 of 20




      Basso merely disclose determining the type of quality of service in a network by

the value in a Diffserv Code Point (DSCP) field located in the type of service field in the

header of the IP packet, and the type of quality of service to be performed on an IP packet

in a network implementing the MPLS protocol by the value in the type of service field.

Edmondson also merely discloses generating packets to a QoS policy on a packet routed

network. See, at least paragraph [0013] of Basso, and abstract of Edmondson. Thus, the

combination of Basso and Edmondson does not define a customer policy that includes a

tunneling mode, the customer policy being configured to govern the treatment of

individual customer traffic as recited in the presently pending claims. The combination

of Basso and Edmondson does not translate the mapping policy, the network policy and

the customer policy into device-specific commands. (Emphasis Added).

       Therefore, the combination of Basso and Edmondson fails to disclose or suggest

all of the features of independent claim 21 and similarly recited claims 1, 5, 11, and 14.

As such, it is respectfully requested that the rejection of claims 1, 5, 11, 14, and 21 be

withdrawn.

       Claims 2, 12, 20, and 27 were rejected under 35 U.S.C. 103(a) as being

unpatentable over Basso in view of Edmondson, and further in view of U.S. Patent No.

7,120,150 to Chase et al. (Chase). The Office Action took the position that Basso and

Edmondson teaches some features of claims 2, 12, 20, and 27. The Office Action then

cited Chase to remedy the deficiencies of claims 2, 12, 20, and 27. This rejection is

respectfully traversed.

                                           - 16 -
       Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 18 of 20




       Chase generally describes an Ethernet metropolitan area network 10 that provides

connectivity to one or more customer premises to packet-bases services, such as ATM,

Frame Relay, or IP while advantageously providing a mechanism for assuring security

and regulation of customer traffic. See abstract of Chase.

       There is no motivation to combine Basso, Edmondson, and Chase because Chase

does not teach or suggest a policy server and sending device-specific commands to policy

targets. Further, Chase does not disclose or suggest a Diffserv network or a Diffserv over

MPLS network.

       Even if a person of ordinary skill combined the teachings of Chase with those of

Basso and Edmondson, the person would not have arrived at the subject matter of the

independent claims. The edge router taught particularly with reference to figure 6 of

Chase does not map a customer descriptor to an experimental EXP field. Chase does not

disclose or suggest that an MPLS QoS identifier is carried by packets in the MPLS

tunnels.

       Furthermore, Chase does not teach or suggest configuring an egress router of an

MPLS tunnel. None of Basso, Edmondson and Chase teaches or suggests translating the

mapping policy, the network policy and the customer policy into device specific

commands and sending device specific commands to the policy targets. Even if the

teachings of Chase combined with those of Basso and Edmondson, it would not have

been obvious to a person of ordinary skill in the art to derive Basso, Edmondson and




                                           - 17 -
         Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 19 of 20




Chase to arrive at the subject matter of the independent claims. As such, it is respectfully

requested that the rejection of claims 2, 12, 20, and 27 be withdrawn.

         In view the foregoing, it is respectfully asserted that the combination of Basso,

Edmondson, and Chase fail to teach or suggest all of the features of independent claims

1, 5, 11, 14, and 21 and dependent claims 2-10, 13, 15-19, and 22-27.

         Claims 2-4, 6-10, 12-13, 15-20, and 22-27 are dependent upon claims 1, 5, 11, 14,

and 21, respectively. Accordingly, claims 2-4, 6-10, 12-13, 15-20, and 22-27 should be

allowed for at least their dependence upon claims 1, 5, 11, 14, and 21, and for the specific

limitations recited therein.

         In view of the above, it is respectfully submitted that the claimed invention recites

the subject matter which is neither disclosed or suggested in the cited prior art. Also, it is

respectfully submitted that the subject matter is more than sufficient to render the claimed

invention unobvious to a person of ordinary skill in the art.            Applicants therefore

respectfully request that each of claims 1-27 be allowed and this application be passed to

issue.

         If for any reason the Examiner determines that the application is not now in

condition for allowance, it is respectfully requested that the Examiner contact, by

telephone, the applicants' undersigned attorney at the indicated telephone number to

arrange for an interview to expedite the disposition of this application.




                                             - 18 -
        Case 6:20-cv-00725-ADA Document 39-5 Filed 03/22/21 Page 20 of 20




        In the event this paper is not being timely filed, the applicants respectfully petition

for an appropriate extension of time. Any fees for such an extension together with any

additional fees may be charged to Counsel's Deposit Account 50-2222.

                                            Respectfully submitted,




                                            Sejoon Ahn
                                            Registration No. 58,959

Customer No. 32294
SQUIRE, SANDERS & DEMPSEY LLP
14TH Floor
8000 Towers Crescent Drive
Tysons Comer, Virginia 22182-2700
Telephone: 703-720-7800
Fax: 703-720-7802

SA:dc

Enclosures:     Petition for Extension of Time (2 Months)
                RCE
                Check No. 173 79




                                             - 19 -
